Detailed Action
1. This Office Action is submitted in response to the Application filed 8-22-2018, wherein claims 1-7 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2. Claims 1-7 are allowed.

Examiner’s statement of reasons for allowance
	The following is an examiner’s statement of reasons for allowance:
3. The prior art teaches the claimed charged particle beam system that includes; a plurality of cartridges; a cartridge magazine; a sample exchange chamber in communication with a sample chamber via a partition valve and transport arm device for conveying the magazine in the sample exchange chamber. See; for example, USPN 9,449,784.
The prior art also discloses using a laser range finder to measure the range, distance, location or position of a sample in a charged particle beam system. See; for example, USPN 4,636,968;  USPN 5,812,629 and USPN 7,796,726.
The prior art also discloses using a laser to form an image on a cartridge. See USPN 7,653,339.
However, there is no motivation to combine these or any prior art references to obtain the claimed invention. 

5. Claims 2-7 are allowed by virtue of their dependency upon allowed claim 1. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   



        Conclusion	
Any inquiry concerning this communication or earlier communications should be directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.

PJ
December 15, 2021
/Phillip A. Johnston/Primary Examiner, Art Unit 2881